COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:             01-16-00236-CV
Trial Court Cause
Number:                   412,110
Style:                    In re Tamsin Jacky and Kevin Squyres


Date motion filed*:       August 18, 2016
Type of motion:           Motion for Extension of Time to File Motion for Rehearing
Party filing motion:      Real Party in Interest
Document to be filed:     Motion for Rehearing

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           August 24, 2016
         Number of previous extensions granted:       0
         Date Requested:                              30 days

Ordered that motion is:

              Granted
                    If document is to be filed, document due: September 23, 2016
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Date: August 23, 2016